


WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. K.A.R., 2012
    ONCA 204

DATE: 20120327

DOCKET: C53802

Doherty, Rosenberg and Epstein JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

K.A.R.

Appellant

Dominic Lamb, for the appellant

Dena Bonnet, for the respondent

Heard and release orally: March 16, 2012

On appeal from conviction entered by Justice P. Kane of
    the Superior Court of Justice, dated September 2, 2010.

ENDORSEMENT

[1]

We are satisfied that the trial judge did not reverse the burden
    of proof by pointing out that no explanation was put forward for why the
    complainant told the truth about her stepfathers abuse but lied about the
    appellants abuse. That a central part of the complainants evidence was
    undoubtedly true was a fact to be considered by the trial judge.

[2]

The trial judge correctly reviewed the
W.(D.)
principles
    at some length in his reasons for judgment. His reasoning does not disclose a
    reversal of the burden of proof.

[3]

We do not agree that the trial judge set up a false dichotomy.
    The appellant testified that the complainant asked her what would happen if she
    said her stepfather touched her improperly. The trial judge was entitled to
    measure the appellants credibility by considering her response to this
    allegation. We view this part of the trial judges reasons as no more than the
    common sense observation that the appellants response made no sense,
    especially given her own background as a victim of abuse.

[4]

Finally, we are satisfied that the trial judge did not give
    unreasonable weight to the appellants demeanour in the police interview and at
    trial. The trial judge only took demeanour into account as one factor of many
    for rejecting the appellants evidence. We note that he expressly cautioned
    himself that he should not give undue weight to demeanour.

[5]

Accordingly, the appeal from conviction is dismissed.

Signed:        M. Rosenberg J.A.

Doherty J.A.

Epstein J.A.


